Citation Nr: 1021026	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraines.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claim for service connection for migraines, among 
other claims.

In January 2009 the Board reopened the claim for service 
connection for migraines and remanded it for additional 
adjudication.


FINDING OF FACT

There is no nexus between the Veteran's current migraines and 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection migraines 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified of the evidence and information 
required to substantiate her claim for service connection for 
migraine headaches in a November 2006 letter.  This letter 
informed her of what evidence VA would obtain, what evidence 
she was expected to provide, and of what assistance the VA 
could provide the appellant in obtaining this evidence.  This 
letter also notified her that she should submit any relevant 
evidence in her possession.  This letter provided proper 
preadjudication notice in accordance with Pelegrini.

The Veteran's status as a veteran has been substantiated.  
The remaining elements of proper Dingess notice were provided 
in the preadjudication November 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim. 
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim(s), whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met its duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have 
been obtained.  Although VA has made three requests for 
treatment records from a private facility, no response to 
these requests has been received.  A VA migraine headache 
examination has been conducted and a sufficient opinion has 
been obtained.

The January 2009 remand instructed the agency of original 
jurisdiction (AOJ) to afford the Veteran a VA examination to 
determine the etiology of her current migraine headaches.  
Such an examination was conducted in June 2009.  The examiner 
provided a negative opinion because "I have no documentation 
of migraines while [the Veteran] was in the service and the 
review of the anti-malarial drug is not known to cause 
migraines."  

The Court has held that an examiner's negative opinion is 
inadequate where it relies on the absence of documentation in 
the service medical records and fails to consider a Veteran's 
reports.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As 
discussed below, however, the Veteran has reported a variable 
history with regard to the onset of her symptoms, and the 
Board has found the reports of symptoms beginning in service 
to lack credibility.  The failure of the examiner to consider 
an incredible history, does not render the examination and 
opinion inadequate.  The Board therefore concludes that there 
has been substantial compliance with the terms of its 
previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

As the Veteran has not indicated that there is any 
outstanding pertinent evidence to be obtained, the Board may 
proceed with the consideration of the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. §§ 
3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The May 1989 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied frequent or 
severe headaches in an accompanying Report of Medical History 
(RMH).  The service treatment records show that the Veteran 
was seen on many occasions with numerous complaints but there 
were no findings or complaints referable to headaches or 
migraines.  In December 1993 and January 1994 the Veteran 
reported taking malaria prevention medication and was asked 
about side effects, but headaches were not reported.  In 
January 1994, she described her health as "good" and 
reported no major health problems.  On periodic examination 
in May 1995, she indicated that a doctor had never told her 
that she had migraines, and that she did not have severe 
headaches.  An examination for separation from service was 
apparently not performed.

The Veteran's initial claim for VA benefits was received in 
December 1995, but she made no mention of headaches or 
migraines.

An April 1996 VA general medical examination was negative for 
complaints of headaches.

In March 1997, VA received the Veteran's claim for service 
connection for migraine headaches, in which she reported that 
the disability had begun in 1993.

Later in March 1997, the Veteran was seen at a service 
department facility.  She reported recurrent headaches for 
the past three to four years that had increased in frequency.  
Headaches were unilateral or bilateral, temporal, throbbing 
and were accompanied by photophobia, nausea and anxiety.  She 
reported using Tylenol PM or taking a nap to alleviate these 
symptoms.  An assessment of migraine versus tension headaches 
was made.

In a May 1997 letter the Veteran's husband reported that her 
migraine headaches began in 1992 and had progressively 
worsened since.  He reported that in 1992, headaches had 
occurred 10 to 20 times.  She was prescribed medication to 
treat these headaches but they had become more frequent.

A December 2005 private treatment note shows that the Veteran 
reported problems with "bad headaches" since the early 
1990s, and mild headaches since the 1980s.  The Veteran 
described these headaches as generally being in the 
bitemporal region with pain going down the sides of her neck 
and back and that these headaches occurred five to seven days 
out of the week.  These headaches were accompanied by nausea, 
sound sensitivity and light sensitivity.  Specific triggers 
or head trauma were denied.  She reported having two sisters 
who also suffered from migraine headaches.  The impression 
was chronic headache disorder with a migraine component.

Ongoing treatment for migraines was reported in private, 
service department, and VA treatment records dated from 
December 2006 to June 2008.

A June 2009 VA examination reflects the Veteran's reports of 
daily headaches lasting between one hour and "all day".  
These headaches were described as throbbing and varied in 
locations from the bilateral orbits to the entire head.  
Nausea and vision changes accompanied these headaches.  
Photophobia and phonophobia were reported and there were no 
identifiable triggers for these headaches.  During these 
headache episodes, the Veteran lay down in a quiet, dark room 
and avoided all physical activities.  These headaches began 
in 1995 after taking mefloquine in 1994 for malaria 
prevention.  Physical examination noted that her extraocular 
muscle was intact without nystagum, that cranial nerves II 
through XII were grossly intact and that sensation and 
brachial reflexes were normal.  No facial pain or pressure on 
palpation was noted.  An impression of migraines was made.  

Following this June 2009 examination and a review of the 
Veteran's claims file, the examiner opined that the Veteran's 
migraines were not related to service.  There was no 
documentation of migraines or headaches while in service.  
The first documentation of such migraine headaches was a 
March 1997 treatment note.  The Veteran had reported a 
history of reoccurring headaches that began three or four 
years prior to March 1997, which would be prior to her taking 
mefloquine.  Headaches can occur when taking this anti-
malarial medication, however, prolonged headaches or 
migraines after discontinuing the medication were not 
mentioned in the drug's information.

The Veteran has submitted two internet articles.  In the 
first, published in April 2004, the author states that 
malaria prevention medication provided to service members 
caused various psychological symptoms.  A second article 
published in February 2005 by the Associated Press indicated 
that some current or former troops had claimed that the 
malaria prevention medication provided to them had provoked 
dangerous psychological symptoms.  They did not report 
migraines.

An undated medication guide for mefloquine hydrochloride 
published by the drug's manufacturer does not list migraines 
as a side effect of the medication.

Analysis

The Veteran has a current disability as she has been 
diagnosed as having migraines.  In order for the Veteran's 
current migraines to be recognized as service connected, the 
evidence must establish a link between this condition and an 
in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
Shedden and Hickson, both supra.

The evidence in favor of such a link consists of reports by 
the Veteran and her spouse that the disability began in 
service and had continued since.  Their reports, however, 
have not been consistent.  The Veteran has reported that her 
symptoms began in 1993, 1994, and 1995.  She has at times 
attributed her migraines to malaria medication, but at other 
times that they began prior to taking the medication.  The 
Veteran's spouse provided a history of migraines beginning 
prior to the dates reported by the Veteran.

All of the reports of in-service migraines were made at the 
time of, or after, the March 1997 claim.  The contemporaneous 
record shows that the Veteran either denied or did not report 
headaches during service or in the years immediately 
thereafter.  

The absence of any pertinent complaints in the service 
treatment records is significant given that the Veteran 
showed no reluctance to report numerous other complaints 
during service.  The service treatment records show that on 
various occasions the Veteran reported pain in the shins, 
ribs, feet, back, pelvic area, and right quadriceps.  She 
complained of shortness of breath with running, and a one day 
history of diarrhea.  Her husband described 10 to 20 episodes 
of significant headaches, and she has described these 
headaches as severe.  It is not credible that she would have 
sought out treatment on numerous occasions for other 
symptoms; some of which were described as mild (see March 
1991 treatment record showing a finding of mild tenderness); 
while avoiding any reports or treatments related to severe 
headaches.  Indeed, her reports since filing the claim for 
service connection are contradicted by her reports made 
during service.

The first clinical evidence of migraines or a headache 
disorder was in the March 1997 treatment note created after 
the claim for service connection.  Given the service 
treatment records, and the contradictory and inconsistent lay 
statements; the Board finds that the reports by the Veteran 
and her spouse of a continuity of symptomatology beginning in 
service are not credible.

As there is no other evidence of a link between the Veteran's 
current migraines and service; the weight of the evidence is 
against such a link.  The evidence is; therefore, also 
against the claim for service connection.  Reasonable doubt 
does not arise and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for migraines is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


